Citation Nr: 1336444	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of a residual scar over the left eye with numbness, currently noncompensable.

2.  Evaluation of a lumbosacral strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a separate compensable evaluation for neurological deficits due to service-connected lumbosacral strain.

4.  Whether new and material evidence has been received to reopen service connection for residuals of a head injury.

5.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, however, the Veteran has not reported or testified that he cannot work due to his service-connected disabilities.  Therefore, a TDIU claim is not raised by the record in this case. 

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a head injury.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for residuals of a head injury.  In addition, the issue of entitlement to a separate disability rating for neurological manifestations due to service-connected lumbosacral strain is being remanded for additional development.  As such, these issues are REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The residual scar over the left eye with numbness is very narrow and 1 centimeter long, without any characteristics of disfigurement, tissue loss, or asymmetry of facial features.  

2.  Lumbosacral strain is manifest by pain without abnormal gait, spasm, or spinal contour.  Functional flexion is better than 60 degrees and the combined range of motion is better than 120 degrees.

3.  In October 2000 and June 2001 rating decisions, the RO denied the claim of service connection for residuals of a head injury, including headaches, on the basis that the evidence did not demonstrate that the Veteran had residuals of a head injury, including headaches. 

4.  The evidence received since the October 2000 and June 2001 rating decisions is relevant and not cumulative of facts previously considered.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residual scar over the left eye with numbness have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

2.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

3.  The June 2001 rating decision denying service connection for residuals of a head injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has been received to reopen the claim of service connection for residuals of a head injury, including headaches.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in April 2007, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's a claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claims; therefore, the letter provided the new and material evidence notice required by the Kent decision.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the petition to reopen the previously denied claim of entitlement to service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Veteran was also afforded a VA examination responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected scar above the left eye and lumbosacral strain, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's scar and lumbosacral strain since the 2007 VA examination, including no assertion by the Veteran of worsening since the last VA examination.  The Veteran here does not assert that his scar and lumbosacral strain worsened since the September 2007 VA examinations; he merely asserts entitlement to a higher disability evaluations for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that this disability worsened since the most recent VA examination, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and uniform evaluations are warranted. 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Scar

The Veteran's residual scar over the left eye with numbness is assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The revisions apply only to Diagnostic Codes 7801-7805, and the effective date of the revisions is October 23, 2008; the revised criteria apply to all applications for benefits received by VA on or after that date.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria regardless of whether such Veteran's disability has increased since the last review.  Id.  No such request has been made in this case.  Therefore, the claim is evaluated using the old criteria only.

According to the current and former version of Diagnostic Code 7800, scars of the face and head are rated on the basis of disfigurement.  The criterion for a 10 percent rating is one characteristic of disfigurement.   The criteria for the next higher, 30 percent rating are two or three characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features.  The eight characteristics of disfigurement are:  a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).    

The Veteran was afforded a VA examination in connection with his claim for an increase in September 2007.  According to that report, the Veteran complained of residual numbness.  Physical examination of the Veteran indicated that the scar was very narrow, and approximately 1 centimeter in length.  The scar is located above his left eye on his forehead, near his hairline, and is very difficult to see.  There was no pain to palpation, the skin had normal texture, and the scar is not raised or depressed.  The scar is red, but it is not deep and does not adhere to underlying tissue; there was no keloid, edema, or other inflammation of the area, and the skin is not inflexible.  There is decreased sensation in an area of 2 x 2 centimeter, but no limitation of function.  The VA examiner concluded that the scar was barely precipitable.  

After a review of all the evidence, the Board finds against an increased, compensable evaluation for the Veteran's residual scar over the left eye with numbness.   At the September 2007 VA examination, the Veteran had loss of sensation in the area of the scar, but no characteristics of disfigurement, inflammation, or tissue loss.  The scar was not deep, depressed, or raised; the skin was normal and there was no edema or keloid.  Although the scar was red, the size was so small as to not qualify as a disfigurement.  Thus, applying the facts to the criteria set forth above, the Veteran is not entitled to an increased, compensable evaluation under Diagnostic Code 7800.  

To the extent that he contends that a higher rating should be assigned, the Board finds that the medical evidence is more probative than any implied pleadings or lay evidence.  The Board has considered the statements by the Veteran.  We accept as credible that the Veteran has an area of decreased sensation around the residual scar over the left eye.  However, neither the lay nor medical evidence suggests that the scar causes disfigurement or functionally limits the Veteran.  

The Board also notes that a compensable disability evaluation is not warranted for the Veteran's residual scar over the left eye with numbness for the entire rating period on appeal under the former versions of Diagnostic Codes 7801 through 7805.  Diagnostic Code 7801and 7802 do not apply, as these codes only pertain to scars other than those present on the face.  Diagnostic Codes 7803 and 7804 provide 10 percent ratings for scars that are superficial and unstable (7803) or superficial and painful on examination (7804).  The Veteran's scar is barely visible and is neither unstable nor painful; thus, the Veteran is not entitled to a compensable evaluation under these codes.  Under Diagnostic Code 7805, prior to October 23, 2008, a scar may be rated on limitation of function of the part affected, but the medical evidence here shows no limitations.

The record establishes that the scar area is numb.  Therefore, the Board has considered whether a separate compensable evaluation is warranted.  However, when rated by comparison with consideration of 38 C.F.R. §§ 4.120, 4.123, 4.124, the disorder does not approximate mild or moderate neuropathy of a cranial nerve.  See DC 8205-8412.  The area of involvement is tiny and does not result in any significant limitation of function.  Under the circumstances, a separate compensable evaluation is not warranted in this particular case.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Lumbosacral Strain

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's lumbosacral strain is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Veteran was afforded a VA examination in September 2007.  According to that report, the Veteran complained of low back pain for years; he described the pain as a daily, aching pain with numbness and shooting pain upon prolonged sitting.  Prolonged standing and walking also cause pain.  Flare-ups occur occasionally, with bending and twisting.  The Veteran denied any incapacitating episodes in the previous 12 months.  He denied weight loss, falls, unsteady gait, erectile dysfunction, bowel or bladder dysfunction, or any other problems.  The Veteran reported that he did not take medication for his back; he also denied using braces or ambulatory aids.  He reported that he is a security guard and had not missed work due to his back; he did report that his lumbosacral strain limited his activities of daily living.  

The VA examiner noted that a 2003 MRI showed a bulging disc at L4-5 and L4-S1, with some foraminal narrowing near L4-5 and L5-S1, possibly impinging the S1 nerve root.  The Board notes that these findings were not attributed to the Veteran's lumbosacral strain and that the Veteran is not service-connected for disc disease.   

Physical examination showed some loss of lumbar lordosis, without scoliosis.  Range of motion of the thoracolumbar spine showed forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, and 0 to 30 degrees right and left lateral rotation.  He had pain and stiffness across the lumbar spine at the end of range of forward flexion and pain at the end of range of extension, but repetitive testing did not cause any loss of motion.  He had intact sensation to fine and gross touch, proprioception, and discriminate touch bilaterally in the extremities.  He had 1+ symmetric reflexes of the extremities and strength testing was 5/5 in the extremities.  Lashgue sign was negative.  The diagnosis was chronic lumbosacral strain.  

The Veteran has been assigned a 10 percent evaluation for his lumbosacral strain.  The 10 percent evaluation contemplates pain on motion.  38 C.F.R. § 4.59 (2013).  It is also consistent with flexion better than 60 degrees, with muscle spasm and localized tenderness, but without abnormal gait or spinal contour.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less, a combined range of motion not greater than 120 degrees or abnormal gait or contour, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

Here, the Veteran has complained of pain and decreased ability for prolonged sitting.  After a review of the lay and medical evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.  38 C.F.R. § 4.7.  The evidence of record indicates that the Veteran's lumbosacral strain was productive of pain and stiffness with combined range of motion of the thoracolumbar spine of 240 degrees at the September 2007 VA examination; this is much better than motion limited to 120 degrees.  The Veteran's thoracolumbar strain was productive of no worse than forward flexion to 90 degrees at his September 2007 VA examination; extension was to 30 degrees and lateral rotation and flexion were to at least 30 degrees.  Likewise, he had negative Lashgue testing.  Reflexes and strength testing were normal.  As previously noted, the Veteran's disc disease has not been associated with his lumbosacral strain.  Clearly, this examination demonstrated that he did not have abnormality of the spinal contour; there was no evidence of scoliosis.  He had pain and stiffness on motion, but without spasm, tenderness to palpation, or abnormal gait.  There was no additional limitation of motion due to pain.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for his service-connected lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine.  (Here, the Board has not attempted to distinguish the lumbar orthopedic findings of the strain from the disc disease.)

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  The Board finds that the Veteran's subjective complaints of pain and stiffness have been contemplated in the current rating assignment.  The September 2007 VA examination report indicates that the Veteran complained of pain and stiffness, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability.  Even when we consider the pleadings regarding pain and stiffness as credible, neither the lay nor medical evidence suggests that flexion is functionally limited to 60 degrees or that the combined range of motion is functionally limited to 120 degrees.  His reports of pain and stiffness are credible, but do not provide a basis for a higher evaluation.  In essence, the Board finds that the lay and medical evidence are not significantly dissimilar.  However, neither the lay nor medical evidence provide a basis for a higher evaluation.  Rather, the evidence establishes that remaining functional flexion is better than 60 degrees, the remaining combined range of motion is better than 120 degrees and that there is no abnormality of gait or spinal contour. 

Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during either of the rating periods on appeal.  

The evidence establishes that the Veteran's lumbosacral strain has not been productive of incapacitating episodes.  Although the Veteran reported experiencing flare-ups at the VA examinations, there is no indication that the flare-ups required bed rest by a physician and treatment by a physician.  Moreover, at the September 2007 VA examination, the Veteran explicitly denied that he had incapacitating episodes requiring bed rest by a physician and treatment by a physician.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that this issue is not ready for adjudication and has been remanded for additional development to determine if the Veteran experiences any neurologic symptomatology due to his lumbosacral strain.  

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residual scar over the left eye with numbness and lumbosacral strain are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination report and which provided the basis for the disability rating that was assigned.  The Veteran has no complaints other than decreased sensation of the area around the scar and back pain regarding his lumbosacral strain, which were considered as part of determining his evaluations; however, complaints of lumbosacral pain had no impact on his ability to function and his scar did not cause disfigurement.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran alleged that his disability evaluation for his residual scar over the left eye should be compensable, and that he should be entitled to an increased evaluation for his lumbosacral strain, but he did not indicate that he had to miss any time from work due to either disability.  Therefore, referral for consideration of extraschedular ratings for the Veteran's residual scar over the left eye with numbness and lumbosacral strain is not warranted.  
38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with residual scar over the left eye with numbness and lumbosacral strain, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

As to the claim for service connection for residuals of a head injury, the RO denied the Veteran's claim in October 2000 and June 2001 rating decisions.  Although notified of these decisions, the Veteran did not appeal.  Therefore, the June 2001 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its October 2000 and June 2001 denials, the RO found that the evidence did not show that the Veteran had headaches as a result of his April 1973 motor vehicle accident or any other event, disease, or injury in service.  The RO acknowledged that the Veteran was seen in November 1973 for headaches, but denied the Veteran's claim on the basis that he did not provide evidence of a current headache disability related to service.  The evidence before the RO at the time of the June 2001 denial included the service treatment records, which showed that the Veteran had a motor vehicle accident in April 1973, with head injury, facial lacerations, concussion, and temporary paralysis, as well as November 1973 treatment for headaches.  

Since the denial of the Veteran's claim in October 2000 and June 2001, a September 2007 VA examination report contains a diagnosis of tension-type headaches.  The VA examination also suggests that a relationship between the Veteran's current headaches and his head injury in the April 1973 motor vehicle accident is possible.  This is evidence that had not been associated with the claims file and certainly relates to the claim of service connection for residuals of a head injury.  

The evidence submitted subsequent to the October 2000 and June 2001 rating decisions is new and material.  The claim has been previously denied on the basis that there was no current headache disability and no relationship between the Veteran's head injury in service and any current residuals.

The added evidence speaks directly to an element which was not of record, mainly the presence of a current residual of a head injury, including headaches.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Presumed credible, the additional evidence received since the October 2000 and June 2001 rating decisions relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that the claim for service connection for residuals of a head injury, including headaches, is reopened.



ORDER

Entitlement to an increased, compensable disability evaluation for a residual scar over the left eye with numbness is denied.

Entitlement to a disability evaluation in excess of 10 percent for lumbosacral strain is denied.

The application to reopen the claim for service connection for residuals of a head injury, including headaches, is granted.


REMAND

Having reopened the claim for benefits, the Board is of the opinion that further development is necessary.  Specifically, a VA examination should be obtained.

There is evidence of record suggesting that the Veteran has residuals of a head injury, including headaches, related to service, to include a September 2007 diagnosis of tension-type headaches.  Unfortunately, the September 2007 VA examiner was unable to provide an adequate opinion as to whether the Veteran's headaches are causally or etiologically related to his head injury during service.  In particular, the Board notes that the VA examiner found that he could not resolve the issue of a possible connection between the Veteran's headaches and the head injury in service without resorting to speculation.   However, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Likewise, the Court held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.  Simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  A remand is therefore warranted to obtain an opinion on the question as to whether the Veteran's current tension headaches are related to his in-service head injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),

At the September 2007 VA examination, the VA examiner noted that a 2003 MRI showed a bulging disc at L4-5 and L4-S1, with some foraminal narrowing near L4-5 and L5-S1, possibly impinging the S1 nerve root.  The VA examiner also noted that the Veteran had some symptoms of radiculopathy of the left lower extremity; the Veteran complained of numbness and shooting pain on the lateral aspect of his left leg with prolonged sitting.  The Board notes that the Veteran is not currently service-connected for disc disease or neurological manifestations due to his service-connected lumbosacral strain.  Regardless, it is unclear from the record whether the Veteran has radiculopathy or other neurological manifestations related to his service-connected lumbosacral strain.  As such, the Board finds that the Veteran should be afforded an additional VA examination to determine if the Veteran has any neurological manifestations due to his service-connected lumbosacral strain.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination.  In this regard, it is asked that the examiner determine the nature of any current head injury residuals.  Further, should current residuals of a head injury, to include headaches, be present, the examiner should opine as to if it is at least as likely as not (50 percent probability or greater) that these conditions had causal origins in service.   A rationale should accompany all conclusions reached in the examination report.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran has any neurological manifestations due to his service-connected lumbosacral strain.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  If, upon completion of the above action, the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


